DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/15/2021. Claims 1, 7-14, 31-34, 38-39 are pending; claims 1, 8-9, 39 have been amended; claims 2-6, 35-37, 40-44 are canceled; claims 7,9-11, 31-34, 38 are withdrawn; claims 1, 8, 12-14, 39 will be examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the examiner.

Response to Arguments
The previous drawing objection has been withdrawn in light of the replacement sheet to Figs.1-3. The previous claim objection has been withdrawn in light of the amendment to claim 39. The previous rejections of claims 4, 8 under 35 USC 112 (b) has withdrawn in light of the cancelation of claim 4.

Applicant’s arguments with respect to the rejections of claims 1-6, 8, 12-14, 39 under 35 USC 102(a)(1) have been considered but are not persuasive for the following reasons:

Applicant explains, “There are speed transforming gears connecting the second input shaft (input2) with the first output shaft. The disclosed transmission has a second input shaft (input2) and a second output shaft (output2). A speed transforming gear (GP associated with reference character 6) connects the second input shaft with the second output shaft.” Examiner agrees, as Park discloses a second input shaft (input2), a second output shaft (right side of output1) connected to the output (left side of output 1), and a second speed transforming gear (4th gear pairs provided on input and output shaft) connecting the second input shaft and the second output shaft.  
Applicant argues, “There is disclosed a first coupling member (C1) including a first friction element (clutch C1) having a first section connected to the input (engine 11), and a second section connected to the second input shaft (input2). Contrary to the subject matter of amended claim 1, however, the first friction element does not have a second section connected to the first input shaft.” Examiner respectfully disagrees because examiner interpreted a first coupling member (PG and 19) including a first friction element (19), the first coupling member having a first section (section of cr) which is connected to the input and a second section (section of R) which is connected to the first input shaft (input3) of the transmission.  In addition, it is noted that claim 1 recites “a second section which is connected to the first input shaft” rather than “second section connected to the second input shaft” as applicant pointed out above. 
Applicant argues, “Rather, the disclosed transmission has a second coupling member (clutch C2), including a second friction element (clutch C2), having a third section connected to the input (engine 11), and a fourth section connected to the second input shaft.” Examiner agrees.
Applicant argues, “Because, according to the disclosure of Park, the first and second friction elements are positioned next to each other, there is no other element positioned in between them. Therefore, the first and/or second speed transforming gears are not positioned between the first friction element and the second friction element. ” Examiner respectfully disagrees because examiner interpreted a first friction element (19) and second friction element (c2) and there is second speed transforming gears (15) is positioned between a first friction element (19) and second friction element (c2).
Applicant argued “Whereas Park discloses a planetary gear set with three rotational members, the planetary gear set is not a coupling member that is coupled to the input (engine 11) and to the first input (input1). To the contrary, the planetary gear set of Park is coupled to the motor (13) and to the first input shaft only. That is, contrary to the assertion of the Examiner, the planetary gear set is not directly connected to the engine shaft, but only with input1. The planetary gear set of Park therefore does not amount to the element in claim 1 of the "first coupling member." Examiner respectfully disagrees because the input was mapped to the engine shaft and the first input was mapped to input3.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “17”.  The description of figure 1 discusses reference numeral 17, yet no “17” appears in figure 1, corresponding to the second output shaft.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the first coupling member includes a planetary gear set comprising at least three rotational members and a friction brake” in line 7 should read -- wherein the first coupling member includes a planetary gear set comprising at least three rotational members and the first friction element is a friction brake -- because applicant already recited “friction element”. By claiming a friction brake in line 7 as recited above; the claim now would read “a first coupling member includes a planetary gearset comprising at least three rotational members and a friction element and brake”; however, in the elected embodiment there is only one friction brake.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “second output” in line 6. It is unclear where the second output in elected embodiment of the Fig.1 is. From the specification indicated that second output 17 is connected to output 4 and first output shaft is rigidly connected to the second output shaft.  It appears to be that a second output shaft is just second section of shaft 16 instead of different shaft. 
Claim 14 recites “the first and/or second speed transforming gear includes a transmission gear coupled to the reverse transmission gear”.   It is unclear how the reverse transmission gear is part of both first and second speed transforming gear; because it appears that the first speed transforming gear 38 includes the reverse gear 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12-14, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20150321662)
Park discloses 
Regarding claim 1, a transmission system for a vehicle having an input (engine shaft) arranged for connection to a drive source (11), and an output (23) arranged for connection (via output1) to a load (axle wheels), and comprising: 
a transmission (Fig.2) comprising 
a first input shaft (input3), a first output shaft (output1; left side) connected (via 27) to the output, and a first speed transforming gear (5,7, 27) connecting the first input shaft and the first output shaft, and 
a second input shaft (input2), a second output shaft (right side of output 1) connected to the output, and a second speed transforming gear (4th gear pairs provided on input and output shaft; ¶ [0083]) connecting the second input shaft and the second output shaft,
 a first coupling member (PG and 19) including a first friction element (19), the first coupling member having a first section (section of cr) which is connected to the input (e.g. cr is connected to 11 via c1 through input1), and a second section (section of R) which is connected to the first input shaft (input3) of the transmission, and

wherein the first and/or second speed transforming gears (5,7,2,3,4,1) are axially positioned between the first friction element, and the second friction element (as shown).
wherein the first coupling member includes a planetary gear set (PG) comprising at least three rotational members and a friction brake (19) and the second coupling member includes a clutch (C2 is friction clutch); 
wherein second coupling member is positioned at a front end of the transmission at the side of the drive source, and the first coupling member is positioned at the opposite side of the transmission (see Fig.2).
Regarding claim 8, wherein a rotational member (R) of the planetary gear set is directly connected to a gear wheel (e.g. 5th gear) of the first or second speed transforming gears.
Regarding claim 12, wherein a further coupling member (15) is located between the first and second input shaft.
Regarding claim 13, wherein the first speed transforming gear includes a reverse transmission gear (27).
Regarding claim 14, wherein the first and/or second speed transforming gear includes a transmission gear (5, 7) coupled to (via pair selector 17) the reverse transmission gear.
Regarding claim 39, a vehicle (abstract, hybrid vehicle) including a transmission system according claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659